Per Curiam,
Upon the argument of this case at bar it became apparent that an important paper, essential to a proper understanding of the subject of dispute, bad been omitted from tbe appellant’s paper book. The defendant (appellee) excepted to the sufficiency of appellant’s paper book, for the following reasons, viz.: “Because it omits a material part of tbe evidence, viz., tbe map offered in evidence by defendant, identified as defendant’s exhibit D, although it is referred to both in the charge of the court and appellant’s argument.” In Graff v. Barrett, 29 Pa. 477, it was held that, where an assignment of error depends upon a consideration of tbe evidence, such evidence must be made a part of, and returned with, the record. Tbis is familiar law. Where a case depends upon the evidence, and a material portion of it is omitted, we cannot do otherwise than affirm the judgment.
Judgment affirmed.